           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

DOUGLAS L. HUGHES                                          PLAINTIFF

v.                         5:19-cv-219-DPM

DUSTY DUTSON, Administrator,
Dallas County Detention Center;
and STAN MCGEE, Administrator,
Dallas County Detention Center                       DEFENDANTS

                             JUDGMENT
     Hughes' s complaint is dismissed without prejudice.



                               D. P. Marshall Jr.
                               United States District Judge
